Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/2/2022, with respect to claims 13-18 and 24-28 have been fully considered and are persuasive.  The rejection of claims 13-18,24-28 has been withdrawn. 
Regarding claims 19-23, Applicants request for rejoinder is accepted.  

Election/Restrictions
Claims 13-18 and 24-32 are allowable. Claims 19-23, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined in view of Applicant’s arguments filed 5/2/2022. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions i-iv, as set forth in the Office action mailed on 9/2/2021, is hereby withdrawn and claims 19-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 13-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach nor substantially render obvious a method of creating a flexible staple line within tissue of a patient, the method comprising:
driving a first staple and a second staple into the tissue with a first driver, wherein
the first staple is non-aligned with the second staple;

driving a third staple into the tissue with a second driver, wherein the third staple
is non-aligned with the first staple; and

cutting the tissue along a cut line, wherein the first staple, the second staple, and
the third staple are on a first side of the cut line.

Or

driving a first staple and a second staple into the tissue with a first driver, wherein
the first staple is non-aligned with the second staple;

driving a third staple and a fourth staple into the tissue with a second driver,
wherein the third staple is non-aligned with the second staple; and

cutting the tissue along a cut line, wherein the first staple, the second staple, the
third staple, and the fourth staple are on a first side of the cut line.

Or

driving at least two staples into the tissue with a first driver, wherein a first staple of the at least two staples is non-aligned with a second staple of the at least two staples;

driving at least one staple into the tissue with a second driver, wherein the at least one staple is non-aligned with the first staple; and

cutting the tissue along a cut line, wherein the at least two staples and the at least one staple are on a first side of the cut line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774